Appeal from a judgment of the Supreme Court (Teresi, J.), entered August 13, 1996 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to exhaust administrative remedies.
While an inmate at Mid-State Correctional Facility in Oneida County, petitioner’s request to be transferred to the Clinton hub was denied and, upon being informed that he was to be transferred to Ogdensburg Correctional Facility in St. Lawrence County, petitioner filed a grievance with the Inmate Grievance Resolution Committee. Petitioner was transferred before his grievance was resolved and he filed a second grievance. In the interim, petitioner commenced this CPLR article 78 proceeding challenging his transfer, whereupon respondent moved to dismiss the petition for, inter alia, failure to exhaust his administrative remedies. In view of the pending grievence, we find that petitioner failed to exhaust his administrative remedies (see generally, Matter of Hall v Woodburne Correctional Facility Med. Dept., 186 AD2d 965; Matter of Roberts v Coughlin, 165 AD2d 964). Petitioner’s remaining contentions have been examined and found to be lacking in merit. Supreme Court’s judgment dismissing the petition is, accordingly, affirmed.
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.